 486
 
 
 
 
DECISIONS OF THE N
ATIONAL LABOR RELATI
ONS BOARD
 
 
359 NLRB No. 43
 
Brusco Tug 
a
nd Barge, Inc
.
 
and
 
International Orga
n-
ization of Masters, Mates & Pilots, Pacific Mar
i-
time Region
, AFL

CIO, Petitioner.
 
Case 19

RC

013872
 
 
De
cember 
14
, 2012
 
DECISION ON REVIEW A
ND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES
 
 
AND
 
G
RIFFIN
 
The issu
e in this case is the supervisory status of the 
Em

 
On December 21, 2006, the Regional Director for R
e-
gion 19 issued a Second Supplemental Decision on R
e-
mand, finding that the mates are employees, not superv
i-
sors, and therefore proper
ly included in the unit.
1
 
 
                                        
        
 
1
 
The lengthy procedural history of this case dates back to October 
1999, when the Petitioner initially sought to represent a unit of the 

ngineer/deckhands employed on 

g-
ton homeport.  On November 26, 1999, the Regional Director issued a 
Decision and Direction of Election finding the petitioned
-
for unit a
p-
propriate.  The Employer
 
filed a request for review, which the Board 
(Chairman Truesdale and Member Liebman; Member Hurtgen dissen
t-
ing) denied on December 29, 1999.  After the Petitioner won the May 

Board issue
d a Decision and Order in Case 19

CA

0
26716, finding 
that the Employer violated Sec. 8(a)(1) of the Act by maintaining a rule 
that any mate who participated in union activities would face termin
a-
tion.  The Employer sought judicial review.  The Court of App
eals for 

Decision and Order.  
Brusco Tug & Barge Co. v. NLRB,
 
247 F.3d 273 
(D.C. Cir. 2001).  The court remanded the case to the Board to explain 
why its decision was not inconsistent with 
Masters, Mates & Pilots 
Local 28 
(Ingram I)
, 136 NLRB 1175 (1962), enfd. 321 F.2d 376 (D.C. 
Cir. 1963), and 
Bernhardt Bros. Tugboat Serv
ice
, 
142 NLRB 851 
(1963), enfd. 328 F.2d 757 (7th Cir. 1964), or, alternatively, to justify 
the departure from precedent
.  The Board subsequently vacated its 
decision in Case 19

CA

0
26716 and remanded the representation case 
to the Regional Director for further consideration and a reopening of 
the record.  On January 7, 2002, the Regional Director issued a Su
p-
plemental Deci
sion finding that the mates were not statutory superv
i-
sors.  The Board (Members Liebman, Cowen, and Bartlett) granted the 

2006, the Board issued its decisions in 
Oakwood Healthcare, Inc.,
 
348 
NLRB 686 (2006)
;
 
Golden Crest Healthcare Center
, 348 NLRB 727 
(2006)
;
 
and 
Croft Metals, Inc.
, 348 NLRB 717 (2006).  The Board then 
remanded the case to the Regional Director for further appropriate 
action in light of those decisions, including a reope
ning of the record if 
necessary.  
 

s-

any exists, why the record in this matter should be reopened for the 
purpose of recei
ving additional evidence and/or supplemental briefs 
regarding the authority of mates to assign, responsibly direct and exe
r-
cise independent judgment within the meaning of Section 2(11), inclu
d-

he 


 

duty to assure that a complete record has be

In accordance with Section 102.67 of the National L
a-

m-
ployer filed a timely request for review of the Regional 

y-
er maintains that
 
the mates are supervisors because they 

the meaning of Section 2(11) of the Act.  The Petitioner 
filed an opposition. 
 

on April 18, 2007, and the B
oard has delegated its a
u-
thority in this proceeding to a three
-
member panel.
 
Having carefully considered the entire record in this 
case, including the briefs on review, we agree with the 

meet its burd
en of establishing that the tugboat mates are 
statutory supervisors based on the statutory criteria of 
assignment and responsible direction.  Thus, we affirm 

We emphasize, however, that our decision tu
rns on the 
facts of this case as presented in the record developed by 
the parties.  We are not declaring that tugboat mates are 
not statutory supervisors in all cases in which their status 
is at issue.  
 
I
.
 
FACTS
 
Overview
 
The Employer operates about 34 tug
boats along the 
Pacific Coast and on the Columbia River out of a home
 
port in Longview/Cathlamet, Washington.
2
  
The tugboats 
tow a variety of barges carrying different commodities.  
Ocean
-
bound tugboats are usually staffed by a crew of 
four:  a captain, a 
mate, an engineer, and a deckhand.
3
  
Occasionally, the crew includes a second deckhand, for 

4
  
Crews 
work in rotations of about 30 days on, 30 days off.  At 
sea, each crewmember is on duty for a 
6
-
hour watch p
e-
                                        
                                     
 

further stated, however, that while it believes that the present record 
demonstrates the accountability showing required by 
Oakwood 
Healthcare
, it would be prepare
d to supplement the record by affidavit 



fi


Oakwood Healthcare
, et al.  The Regional Director then issued an order 
denying a further evidentiary hearing but all
owing supplemental brie
f-
ing.  On December 21, 2006, the Regional Director issued the decision 
under review here.  
 
2
 

 
ports, but this 

Longview/Cathl
amet
-
based tugboats. 
 
3
 
River
-
bound tugboats will be discussed below.
 
4
 
The record does not answer the question of what percentage of the 
voyages involve a five
-
person crew.
 
 BRUSCO TUG 
&
 
BARGE
,
 
INC
.
 
487
 
rio
d, then off watch for a 
6
-
hour period, and the pattern 
is continuously repeated.  The captain and the engineer 
are on watch from 6 a.m. until 12 p.m., and then again 
from 6
 
 
p.m. to 12 a.m.  The mate and deckhand are on 
watch from 12 to 6 a.m., and then ag
ain from 12 to 6 
p.m.  
 
The captain is the highest authority on a tugboat and 
steers it when on watch.  Captains are Coast Guard l
i-
censed officers, and are responsible for the tugboat, crew, 
barges, and product hauled.  In particular, captains are in 
charg
e of navigation and safety, verifying that the tu
g-
boat is seaworthy, ensuring compliance with company 
policy, acquisition of adequate supplies, and making sure 
that the other crewmembers are capable of performing 
their respective duties.  If anything goes 
wrong on the 
tugboat, the captain will be held responsible regardless of 
which crewmember was actually at fault.  Captains have 
authority to discipline crewmembers, as well as to re
c-
ommend the promotion of mates to captain and dec
k-
hands to mate.  
 
The mate
, who is also a Coast Guard licensed officer, 
steers the tugboat when the captain is off watch.  On the 


mechanical systems, in particular, the
 
engine.  A dec
k-

-


with tow
-
related maneuvers, preparing meals for the rest 
of the crew, cleaning, and painting.  
 

U
p a 
T

D

 
O
cean
-
bound tugboats generally tow one barge at a 
time; on a typical 30
-
day voyage, a crew hauls approx
i-
mately four separate loads.  Connecting a barge to a ve
s-




maneuvers, and the captain, mate, and deckhand all carry 
hand
-
held radios while performing them.  Captain 
Ric
h-
ard 
Nordstrom estimated that making up a tow and doc
k-
ing take up about 1
 
percent
 

any given 30
-
day voyage.  Captain 
Shawn 
Sarff testified 
that making up a tow and docking are processes that b
e-

 
In advance of making up a tow or docking, the captain 
advises the mate 
as to how the captain wants the proc
e-
dure done.  Other crewmembers may be present for the 

to the others.  Generally, for either maneuver, the captain 
steers the tugboat from the wheelhouse or the T
exas deck 
(an elevated platform above the wheelhouse).  The mate 
is stationed either on the deck or on the barge, and gives 
directions to the deckhand.  The mate tells the deckhand 
where the deckhand should station himself, on which 
side of the tugboat the
 
lines will be placed, and which 
lines to release and in what order.  The mate also tells the 
deckhand which tools to take with him and directs him in 

5
 
 


r towing the barge to the dock.  The 
captain decides which method to use.  
Hipping
 
up
 
i
n-
volves moving the tug to the side of the barge, securing 
the barge tightly alongside the tugboat, and moving both 
the tugboat and the barge to the dock as a single unit
.  
During the hipping up procedure, the deckhand boards 
the barge once the tugboat is alongside it, in order to s
e-
cure the towlines.  The mate instructs the deckhand 
which line to tie first.  There are three types of towlines.  




lining up against the dock, how many lines will be tied 

ec
i-
sion as to which line to instruct the deckhand to tie.  
 
The second method of docking a barge, towing the 
barge to the dock, involves the use of an assist boat that 
takes the mate and the deckhand to the barge.  During 
this maneuver, it is necessary for
 
the mate and sometimes 
the deckhand to stand on the barge because the barge is 


of the captain, and directs the captain in steering the tu
g-
bo
at to the dock.  According to Captain Nordstrom, the 
manner in which the mate directs the captain in steering 
the boat to the dock is comparable to the way an indivi
d-
ual standing outside of a car uses hand signals to help the 

 
Chang
ing the 
L
ength of a 
T
owline
 
Conditions such as weather, swells, barge weight, ve
s-
sel traffic, and depth of the water can necessitate a 
change in the length of a towline.  If it becomes nece
s-

mate makes 
the decision.  Once the decision is made, the 
mate and the deckhand go to the winch.  The mate ope
r-
ates and controls the winch while the deckhand watches 
to make sure that the line is spooling properly.  The mate 
may instruct the deckhand to start up the w
inch or the 

                                        
        
 
5
 
James Richard Barton testified that when he was working on the 




deckhand to start bringing it in on the cap stand, which is basica
lly like 


129 (Nov. 14, 2001).
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
488
 
leads the wires, or to lubricate the line.  Captain 
Nordstrom testified that mates can in some instances 
direct deckhands to run the winch or to stay in the 
wheelhouse to monitor the 
radio or vessel traffic, but did 
not specify how often mates instruct deckhands to do so.  
Captain Nordstrom further testified that lines are often 
changed at the time of the watch switch so that all cre
w-
members are available.
 
Adverse 
W
eather, 
E
mergencies,
 
and 
D
rills
 
If the sea is rough, the captain may decide to utilize the 

to the tow bridle on the barge.  Although the mate may 
offer the captain an opinion as to whether the use of 
surge gear is nece
ssary, it is the captain who ultimately 
makes the decision.  
 
In low
-

watch, the mate may post the deckhand to keep watch on 
the bow.  This posting occurs only rarely, as the whee
l-
house is located only 20 feet
 
from the bow, and the mate 
would usually wake the captain if weather conditions 
merit the posting.  
 

mate wakes the captain.  Any time the captain works 
during his normal off
-
watch period counts as ove
rtime.  
The mate wakes the captain about two times during the 
course of a 30
-
day voyage, although this can occur more 
or less frequently depending on weather, engine pro
b-
lems, or emergencies.  Emergencies are defined in the 
record as a fire, a man overboar
d, or a break in the to
w-
line.  The mate calls all hands on deck in the case of an 

the deck while the captain steers the boat.  A station bill 

i-
bilit
ies in case of an emergency, such as where the 
crewmember will be stationed, what equipment the 
crewmember will handle, and what work the crewme
m-
ber will perform.  The mate ensures that the other cre
w-
members perform their work in accordance with the st
a-
tio

n-
struct the engineer and deckhand to don life jackets or 
get certain supplies.  
 
The captain decides what time the vessel will arrive at 
the Columbia River bar near the mouth of the Columbia 
River.  The ma
te, however, will wake the captain if he 
believes that adverse weather or heavy traffic conditions 
will make crossing the river bar particularly difficult or 

watch, the mate may turn the vessel back
 
to the nearest 

Captain Nordstrom testified that it is rare for the mate to 
do so.  The captain typically makes such decisions.  
 

and needs to be ev
acuated, the mate may call the Coast 
Guard to request an emergency evacuation without first 
waking the captain.  
 
Mates conduct safety drills on board the tugboats.  
Drills include fire drills, man overboard drills, and loss 
of tow drills.  Some captains g
ive their mates a free hand 
in determining the frequency and the length of drills, 
other captains instruct their mates to schedule drills at 
certain times, and yet other captains do not have their 
mates conduct safety drills at all.  All crewmembers pa
r-
tic
ipate in drills, and off
-
watch crewmembers are paid 
overtime for participating.
6
  
The drill content is set forth 


in an effort to make the dri
ll a realistic approximation of 
an actual emergency.  The record, however, provides no 
examples of these drill variations.  
 
The 
E
ngineer
 
As stated above, the engineer is responsible for the 

If the e
ngine alarm has sounded or if the mate sees som
e-


a-
te wakes the engineer about two to four times during a 
30
-
day voyage.  Because the engineer is 
off watch during 


i-
neer.  
 
Depending on the nature of the mechanical problem, 
the engineer may attend to it immediately or wait to take 
care of it dur
ing his watch.  The mate typically accepts 

v-
ity, as the engineer is the individual most qualified to 
make the determination. 
 
Projects and 
D
etermining 
S
taffing 
L
evels
 
The captain assigns projects to th
e crew while the tu
g-
boat is at sea.  Projects range from painting the tugboat to 
cleaning the inside of a cupboard.  Some but not all ca
p-
tains have an established duty roster for the engineer and 
deckhand to follow, and the mate may add tasks to the 
duty r
oster.  Depending on the watch, the captain or mate 
will instruct the engineer or deckhand, respectively, to 
work on a project.  
 
Captain Nordstrom testified that he relies on the jud
g-

                                        
        
 
6
 
James Richard Barton testified that the mate tends to conduct saf
e-

necessary sl

a-

-



195 (Nov. 14, 2001).
 
 BRUSCO TUG 
&
 
BARGE
,
 
INC
.
 
489
 


reveals no specific instances where a mate had to decide 
which of two deckhands to perform a task.  Rather, the 
record contains only hypothetical examples of a mate 
choosing the stronger of two deckhands for a project that 
required heavy lifting, the more experienced of the dec
k-
hands for a more complex project, the better cook or 


7
 
Inland 
V
essels
 

ugboats make runs on the 
Columbia River.  The record testimony relating to river
-
bound

as opposed to Pacific Ocean
-
bound

vessels is 
confusing and incomplete.  It is not clear what percen
t-
age of the voyages are river
-
based, and, while there a
p-
pear to be thr
ee different types of river voyages, none of 
these voyages is explained thoroughly in the record.  
River
-

hours, with crews consisting of a captain and a deckhand.  
Other vessels make multiday river trips and ope
rate 
round the clock.
8
  
Those vessels carry four
-
person crews, 
consisting of a captain, mate, and either two deckhands 
or a mate and a deckhand.  One specific but undefined 

four: the captain, a mat

and two deckhands.
9
  
There are eight locks on the C
o-
lumbia River system.  When passing through locks, the 
captain or the mate, depending on the watch, contacts the 
lockmaster at the lock and requests clearance.  The ca
p-

or starboard side, which lines to tie up, and where to st
a-
tion the deckhand during the tie up procedure.  The ca
p-
tain or mate generally ties the tugboat to the side of the 
lock where the lockmast
er is located, to facilitate handing 


a document specifying 
the nature and tonnage of the load being towed.  Howe
v-
er, wind direction, current, and cleat configuration in 
relation to barge length may influence the choice of 
whi
ch side to use for this procedure.
 

than towboats.  Push boats contain frontal push wires that 
are tied to the barge.  During loading or offloading on 
                                        
        
 
7
 

y that, 


 
8
 


-
trip voyages last 
7 days.  Tr. 43

44 (Nov. 2, 1999).  
 
9
 

fish runs in the summer of 2001, but does not indicate whether the 

 
river
-
bound voyages, the mate instructs the deckhand t
o 

 
Relief 
C
aptains
 

e-

vacation or illness, or during the period between a ca
p-

yment and the hiring 
of a new captain.  The record does not reveal how often a 
mate works in the capacity of relief captain.  
 
II
.
 
ANALYSIS
 
The burden of proving supervisory status rests on the 
party asserting it, in this case, the Employer.
10
  
We agree 
wit
h the Regional Director that the Employer failed to 
meet its burden of establishing supervisory status on the 
basis of assignment and responsible direction under the 
statute and 
Oakwood Healthcare
, above
.  Although, as 
previously stated, other individuals 
employed as mates 
by this or other employers may be supervisors under the 
Oakwood Healthcare standard, the Employer has not 
shown that the mates at issue satisfy the standard.
 

 
 
any individual having authority, in the
 
interest of the 
employer, to hire, transfer, suspend, lay off, recall, 
promote, discharge, assign, reward, or discipline other 
employees, or responsibly to direct them, or to adjust 
their grievances, or effectively to recommend such a
c-
tion, if in connecti
on with the foregoing the exercise of 
such authority is not of a merely routine or clerical n
a-
ture, but requires the use of independent judgment.
 
 
To establish that individuals are supervisors, the party with 
the burden of proof must show: (1) that they ha
ve authority 
to engage in any 
1
 
of the 12 enumerated supervisory fun
c-

merely routine or clerical nature, but requires the use of 

r-


NLRB v. 
Kentucky River Community Care, Inc.
,
 
532 U.S. 706, 710

713 (2001); 
Oakwood Healthcare, Inc.,
 
supra, 348 NLRB at 
687.  
 
A 
 
party can prove the requisite supervisory authority 
either by demonstrating that
 
the individuals actually e
x-
ercise a supervisory function or by showing that they 
effectively recommend the exercise of a supervisory 
function.  
Oakwood,
 
supra, 348 NLRB at 688.  Further, 

at minimum ac
t, or effectively recommend action, free of 
the control of others and form an opinion or evaluation 


693.  A 
                                        
        
 
10
 
Dean & Deluca New York, Inc.
, 338 NLRB 1046, 1047 (2003)
.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
490
 

n-
trolled by detailed instructions, whether set fo
rth in co
m-
pany policies or rules, the verbal instructions of a higher 
authority, or in the provisions of a collective
-
bargaining 

G4S Regulated Security Sol
u-
tions,
 
358 NLRB 
1702, 1702
 
(2012).  
 
The Board construes a lack of evidence
 
on any of the 
elements necessary to establish supervisory status against 
the party asserting that status.  See, e.g., 
Dean & Deluca 
New York, Inc.
,
 
338 NLRB at 1048
.  Supervisory status 

 

Phelps Community Medical 
Center
,
 
295 NLRB 486, 490 (1989)

or conclusionary statements, without detailed, specific 
evidence, are insufficient to establish supervisory autho
r-

Alternate Concepts
, 
Inc.
,
 
358 NLRB 
292
, 
294
 
(2012)
; see
 
also 
Avante at Wilson, Inc.
, 
348 NLRB 1056, 
1057 (2006)
; 
Golden Crest Healthcare Center
,
 
supra, 
348 NLRB at 731
.  Job descriptions, job titles, and sim
i-

n
strate 
actual supervisory autho
rity.  
G4S Regulated 
Sec
u
rity
,
 
358 NLRB 
1701, 1702
, relying on 
Golden Crest,
 
supra.
 
The Employer asserts that the tugboat mates at issue 


thes
e contentions below.
 
A
.
 
Assignment
 
In 
Oakwood Healthcare,
 
348 NLRB at 689, the Board 

a place, such as a location, department
,
 
or wing; appoin
t-
ing an employee to a time, such as a shift or an overtim
e 
period; or giving significant overall duties to an emplo
y-

a-



sing the order in which an e
m-

o-

assign under Section 2(11).  Id.  See also 
Frenchtown 
Acquisition Co. v. NLRB,
 
683 F.3d 298 (6th Cir. 2012); 
Enterg
y Mississippi, Inc.,
 
357 NLRB 
2150, 2157
 
(2011).
 
As stated above, under 
Oakwood Healthcare,
 
the a
u-
thority to assign must be exercised using independent 
judgment, and judgment is not considered independent if 
it is dictated or controlled by detailed instruc
tions.  Id. at 
692

693.  Moreover, the assignment authority must rise 

i-
tute independent judgment.  Id. at 693.  Accord
:
 
Alte
r-
nate Concepts,
 
supra, 358 NLRB 
292, 294
; 
Chevron 
Shipping Co., 
317 NLRB 3
79, 381 (1995), cited with 
appro
v
al in 
NLRB v. Kentucky River Community Care, 
Inc.,
 
supra, 532 U.S. at 714.
 

s-
signment authority consists of: 
(
1) making assignments 

 

(
2) 


(

physical capability, to perform tasks that may be more 
onerous or taxing, in connection with docking, making 
up to the barge, 

11
  
We find, for the follo
w-
ing reasons, that the Employer has not met its burden of 

assignment authority.
 
1
.
 

 

 
The ins
tructions the mate gives to the deckhand with 
respect to making up a tow and docking do not involve 
designating an employee to a place or time, or giving an 
employee significant overall duties as those terms are 
used in Oakwood Healthcare.  
Oakwood,
 
supra,
 
348 


mate does not specifically designate the deckhand to pa
r-
ticipate in an overall duty such as making up a tow or 
docking; rather, all crew
members, including the captain, 
participate in these procedures as part of their prea
s-
signed job duties.  Directing the deckhand, during these 
procedures, where to stand, on which side of the vessel to 
place the lines, what lines to release and in which or
der, 
and which tools to use exemplify ad hoc assignments that 
do not rise to the level of supervision.  
Oakwood, 
348 
NLRB at 689.  
Frenchtown Acquisition v. NLRB,
 
683 
F.3d at 311


the deckhand while making up a
 
tow and docking do not 
involve the requisite independent jud
g
ment.  The captain 
advises the mate in advance how they are going to pe
r-
form the particular maneuver, and the mate and deckhand 
remain in constant verbal communication with the ca
p-
tain throughou
t the process via handheld radios.  Both 

u

12
  
In 
fact, Captain Richard Nordstrom testified, he prefers to 
stay with the same crew, in large part, because of the 
routine he has established with that crew.  Cap
tain 
Nordstrom testified that he has completed nearly 200 

m
ber of the 

p

 
Similarly, it is not the mate who assigns the deckhand 
to the overall task of changing th
e length of towlines.  

instructing the deckhand to go to the winch, watch to 
make sure the line is spooling properly, start up the 
                                        
        
 
11
 

r
equest for 
r
eview p. 38.
 
12
 
Testimony of Captain Sarff.
 
 BRUSCO TUG 
&
 
BARGE
,
 
INC
.
 
491
 
winch or the hydraulics, run or redirect the fair lead, or 
lubrica
te the lines are discrete tasks within the overall 
process, and do not demonstrate supervisory assignment.  
 
The limited assignments a mate makes on inland river 
trips also constitute nonsupervisory, ad hoc instructions.  
The mate does not assign the deckh
and the overall duties 
of assisting in lock passage or loading and offloading


directions to the deckhand on tasks such as which side to 
tie up on, which lines to tie up, where the deckhand 
should 
stand, and whether to tighten or loosen the push 
wires concern only discrete tasks within the overall a
s-
signment.
 

weather, emergencies, and drills additionally fail to e
s-
tablish 2(11) assignment authority.
  
On the occasions 
when the mate turns the vessel around because of i
n-
clement weather, no assignment is involved as it is the 
mate himself who is performing that task.  Although the 
mates arguably assign tasks to the deckhand and engineer 
in emergency and 
drill situations, such 
instruct
ions do 
not demonstrate the necessary independent judgment 

w-

mate performs the important but nonsupervisory task o
f 
ensuring that the crewmembers carry out the duties the 


in order to make the drill a realistic approximation of an 
actual emergency fails to exp
lain with the requisite spec
i-

judgment.  
G4S Regulated Security, 
358 NLRB 
1701, 
1703

1704
.
 
2
.
 

 

 
Section 2(11) refers to supervisory authori
ty over 

Section 2(11) must be defined in accordance with Se
c-

McDonnell Douglas Corp. v. NLRB, 
655 F.2d 
932, 936 and fn. 1 (9th Cir. 1981), cert. denied 455 U.S. 
1017 (1982).  See also 
Mour
ning v. NLRB,
 
559 F.2d 768, 
770 fn.
 
3 (D.C. Cir. 1977).  Because captains are stip
u-

waking a captain and thereby causing the captain to a
c-
crue overtime does not constitute a 2(11) assignment.  
 
Nor h
as the Employer established the exercise of ind
e-

of overtime to the engineer.  The mate wakes the eng
i-
neer when the engine alarm sounds or when something 
relating to the engine looks suspicious.  The en
gineer is 
the lone individual on the vessel who is trained in engine 
functioning and repair.  Thus, summoning the engineer in 
that circumstance is not only the obvious choice, but the 
only choice.  See 
Oakwood Healthcare,
 
348 NLRB at 

 
one obvious and self
-
evident choice 
. . . then the assignment is routine or clerical in nature 

authority to decide whether to wake the engineer in these 

 
and self
-

rise to the level of independent judgment in the assig
n-
ment of overtime.
 
Once the engineer has been summoned, the mate typ
i-

problem
 
should be fixed immediately or whether the 
ma
t


u-
tho
r
ity to decide whether to require the engineer to repair 

owever, pr
o-
vides no evidence of even a single instance in which a 
mate has required an engineer to address mechanical 
issues during off
-
watch time, and it has not shown that 
mates have the authority to do so.  See 
Golden Crest,
 
348 
NLRB at 729 (noting that
 
the party seeking to establish 
supervisory status must show that the putative supervisor 
has the ability to 
require
 
that a certain action be taken).  
 
The Employer also offers no examples of a mate a
s-
signing the deckhand to an off
-
watch shift.  The dec
k-
ha
nd is on the same watch as the mate, so the only situ
a-
tion in which such an assignment could occur would be 
when a crew includes two deckhands.  As discussed 
above, the record shows that five
-
person crews are the 
exception, not the rule, and the Employer o
ffered no ev
i-



examples of mates assigning deckhands to off
-
watch 
shifts.  
Golden Cres
t, 
348 NLRB at 731.
 
3
.
 

capability, to perform tasks that may be more 
 
onerous or taxing, in connection with docking, 
 

 
Although the Employer asserts that a mate may ch
oose 
which of several deckhands to perform a specific task 
based on their skill and ability, the Employer did not 
present evidence that this has ever actually occurred.  
The Employer offers hypothetical situations only, for 
example, where a mate might sele
ct one deckhand over 
another based on their relative strength.
13
  
The Employer 
                                        
        
 
13
 

forth by the D.C. Circuit at 247 F.3d at 278, as 
an example of nonhyp
o-

k
hands to 

 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
492
 
points out that a river
-
bound fish run is staffed by a crew 
that includes two deckhands.  However, the record gives 
no indication how frequently the tugboats handle the fish 
run,
 
and the Employer presented no evidence of a mate 
or pilot selecting one deckhand over the other to perform 
a particular task.  Thus, contrary to our dissenting co
l-
league, we find that the Employer has failed to meet its 
evidentiary burden of showing that 
mates use indepen
d-
ent judgment in selecting crew members to perform si
g-
nificant overall duties.  
Alternate Concepts,
 
supra, 358 
NLRB 
292
, 
294
 
(detailed, specific evidence needed to 
show supervisory authority).  
 
4
.
 
Other assignment matters
 
Although the rec
ord reveals that the mate may post the 
deckhand to keep watch on the bow, the Employer pr
e-
sented no evidence suggesting that this was a regular 
occurrence.  See 
Croft Metals, Inc., 
supra, 348 NLRB at 
722 fn. 14, citing 
Bowne of Houston, 
280 NLRB 1222, 
1223
 

in a . . . sporadic manner does not confer supervisory 

occurs only rarely, and the mate would likely summon 
the captain in that situation.  
 
Simil
arly, the Employer fails to show that any partic
u-
lar mate serves as a relief captain with the frequency 
necessary to establish supervisory status.  See 
Oakwood 
Healthcare,
 
348 NLRB at 699 (an employee engaged 
part of the time in a supervisory position and 
part of the 


i-

or schedule as opposed to sporadic substitution).
 
For the foregoing reaso
ns, the Employer does not meet 
its burden, as articulated in 
Oakwood Healthcare,
 
of e
s-
                                        
                                     
 
Well, we have some deck hands around that

say they cook really 





those are the ones you send up on the barge to
 
d
o the work up there. 

 
This testimony does not, in our view, provide specific examples where 
mates have actually used independent judgment in deciding which crew 
member should do a particular t
ask.  Rather, the testimony provides only 
hypothetical examples of obvious choices, insufficient to constitute ind
e-
pendent judgment under Sec. 2(11).
 
Our dissenting colleague also states that in the initial Decision and 
Direction of Election, the Regional 
Director found, based on this test
i-
mony by Captain Sarff, that mates do assign deckhands.  But that fin
d-

Oakwood
 
standard.  
 

n-
ment authority.
14
  
 
B
.
 
Responsible 
D
irection
 
In 
Oakwood Healthcare,
 
348 NLRB at 691, the Board 
stated that if an indi


r-

r-

and carried out with independent judgment.  Thus, dir
e
c-

Id.  In 
Oakwood Healthcare,
 
the Board found that r
e-
sponsible direction requires a finding that the person d
i-
recting the performance of a task must be held account
a-

  
Id. at 692.  The Board 
held that to establish accountability for purposes of r
e-
sponsible direction, it must be shown not only that the 

u-
thority to direct the work and the authority to take corre
c-
tive ac

adverse consequences for the putative supervisor if 

Golden Crest,
 
348 NLRB at 731 (noting that although the employer 
established that charge nurses have the a
uthority to direct 
CNAs, the employer failed to show responsible direction 
because there was no evidence that a charge nurse had 

conditions of employment, either positive or negative, as 
a result of h

Entergy 
Mississippi,
 
357 NLRB 
2150
, 
2154

2156
.
 
The Employer asserts that a mate has the authority to 
responsibly direct employees within the meaning of Se
c-
tion 2(11) because he has command of the tugboat during 
his watch
 


15
  
The Employer further 
argues that mates are accountable under 
F
ederal law for 

 
The Employer, however, offered nothing other than 
co

                                        
        
 
14
 
The Employer also asserts that mates exercise 2(11) assignment 
authorit

reassigned to a different vessel because of personality conflicts or skill 

k-

 
38.  
Although framed by the Employer as examples of assignment authority, 

authority

issues not before the Regional Director on remand.  More
o-
ver, even assuming that these allegations inv
olve assignment, the E
m-
ployer presented no specific evidence in support of them.  In its a
b-
sence, we find that the Employer failed to show supervisory status 
based on the asserted authority to effectively recommend transfers or 
promotions.  See 
Golden Cres
t


Avante at 
Wilson, Inc.
, 348 NLRB at 1057 (same). 
 
15
 

r
equest for 
r
eview p. 38.
 
 BRUSCO TUG 
&
 
BARGE
,
 
INC
.
 
493
 


n-

16
  
It also cursorily asserts in its Request for R
e-

 


c-
tions, and under federal law, [for the actions] of their 

17
  
The Employer does not delineate, however, for 
what or how the mates are actually held accountable.  As 
set fo

i-

Golden Crest,
 
348 
NLRB at 731; see also 
G4S Regulated Security,
 
358 
NLRB No. 160, slip op. at 3

4.  
 
The Employer cites 
Spentonbush/Red Star Co
s.
 
v. 
NLRB,
 
106 F.3d 
484 (2d Cir. 1997), as support for its 
assertion that the mates are accountable under 
F
ederal 
law.  In that case, 
the court focused, in part, on how the 
captains
, who were found to be statutory supervisors, 
were held fully accountable and responsible for t
he work 
of their crews.  As one example of accountability, the 

court noted that the Coast Guard prepares regulations 
governing the length of towing hawsers, and a tug ca
p-
tain may have his license suspe
nded for violating those 
regulations.  The court then listed other examples of 
when a captain may be held accountable by law, such as 
in circumstances involving the pollution of waters and 
harbors or permitting a nonlicensed employee to operate 
the tug.  H
ere, by contrast, the Employer has not presen
t-
ed any comparable accountability evidence concerning 
the mates.  
Thus, the Employer has failed to establish 
that the mates responsibly direct employees within the 
meaning of Section 2(11) of the Act.
 
Our dissen


work vel non is to assert that, under 
F
ederal maritime 
law, the next officer has the authority of the master in the 

while the captain 
is off duty or asleep, and the captain is a supervisor, our 
colleague contends, then the mate, too, must be a supe
r-
visor.  The argument is without merit.
 

r-
pretation of maritime law.  Bu
t this case is not about a 

Rather, the question is whether the mate is a supervisor 
under Section 2(11) of the Act.  And if that question is 
answered in the affirmative, the mate is not an employee 
und
er Section 2(3) of the Act, and does not enjoy the 
protection of Section 8(a) of the Act.
 
                                        
        
 
16
 
Tr. 106 (Nov. 2, 1999).
 
17
 
The Employer, however, did not include
 
any citations to the re
c-
ord in support of these assertions.
 
It should go without saying that the two statutory 
schemes serve separate purposes.  The authority to d
e-
mand obedience on board a vessel under maritime law is 
about t
he protection of life and property; disobedience is 
mutiny.  See 
Southern Steamship 
Co. 
v. NLRB, 
316 U.S. 

the questions posed by the 2(11) indicia of supervisory 
status.  For example, under the Act, 
it is well established 
that there can be individuals whose directives must be 
followed but who are not, for any one of a number of 

i-
leges of the master does not mean that he assigns work 
for present p
urposes; all of the assignments may have 
been made by company rule or subject to detailed 
F
ede
r-
al and 
S
tate regulation.  Without an evidentiary record 
establishing 2(11) indicia, such questions cannot be a
n-
swered merely by the assertion of maritime law.
18
  
 
C
.
 
Pre
-
Oakwood 
C
ases 
I
nvolving the 
 
S
upervisory 
S
tatus of 
M
ates and 
P
ilots 
 
We recognize that the Court remanded this case to the 

the mates were not 2(11) supervisors was not inco
n-
sistent with 
Ingra
m I,
 
supra, 136 NLRB 1175, and 
Ber
n-
hardt Bros.,
 
supra, 142 NLRB 851.  In 
Ingram I,
 
the 

n-
sibly directed employees within the meaning of Section 
2(11).  Specifically, the Board adopted the administrative 

the swift on
-
the
-
spot judgments of the pilots and mates 
and the orders given pursuant thereto while maneuvering 
1,000
-
foot tows in the face of unpredictable winds, cu
r-
rent, and weather conditions redu
ces to sheer implaus
i-
bi
l
ity any characterization of such judgments and orders 

Ingram I,
 
136 NLRB at 1203.  In 
Bernhardt 
Bros.,
 


pilots, whil
e on watch, decided if the weather was bad 
enough to require posting a lookout, where to place the 
lookout, and which crew member should serve in the 
lookout capacity.  142 NLRB at 854 (further recognizing 
that the pilot, while on watch, gave orders to the
 
crew 
with respect to the tow and the amount of power needed). 
 
The Employer and our dissenting colleague have cited 
additional pre
-
Oakwood
 
cases in which the Board dete
r-
                                        
        
 
18
 

potentially serve in an emergency as captain, and would therefore be a 
statutory supervisor.  In the present case, that would 
mean that most of 

r-
visors and one employee.  
 
The dissent makes much of the fact that the mate, in particular, is 
usually in charge 12 out of every 24 hours.  But where the captain is 
only
 
a shout away, that is not enough to confer supervisory status.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
494
 
mined mates and pilots to be statutory supervisors.  See 
American Commercial Barge Lin
e Co.,
 
337 NLRB 1070 
(2002) (finding supervisory assignment and responsible 
direction where the pilot was the highest ranking officer 
on duty during his shift, instructed the lead deckhand 
regarding locking and towing, posted a lookout when 
appropriate bas
ed on weather conditions, addressed staff 


crew to stop work on one assignment and perform anot
h-
er assignment instead); 
Ingram Barge Co.
 
(Ingram
 
II
)
,
 
336 NLRB 1259, 1259 fn. 1 (2001) (determining that 

s-

in 
Ingram I
 
that they were supervisors); 
Alter Barge 
Line, Inc., 
336 NLRB 1266 (2001) (same).
  
See also 
Marquette Transportation/Bluegrass Marine,
 
346 NLRB 
543 (2006) (pilots), and 
American River Transportation 
Co., 
347 NLRB 925 (2006) (pilots).
19
 
The existence of such precedent notwithstanding, 
Oakwood Healthcare,
 
decided after the tugboat cases 
c

e-
termining supervisory assignment and responsible dire
c-
tion.
20
  
In evaluating the supervisory status of the mates 
at issue in
 
this case, therefore, we find pre
-
Oakwood 
cases dealing with the supervisory 
status of tugboat m
a-
tes to be of limited precedential value.
  
In 
Entergy Mi
s-
sissippi,
 
357 NLRB 
2150, 2154
, the Board similarly r
e-
jected reliance on earlier cases that had been considered 

under a different standard for determining s
u
pervisory 
status than t
he one set forth in 
Oakwood Healthcare
 
pu
r-

Kentucky Ri
v-
er


does not follow the principles set forth in 
Oakwood 
                                        
        
 
19
 
Although the Employer cites Board cases in which mates or pilots 
were found to be supervisors under the Act, we note that in other cases, 
the Board has found them to be employees.  See, e.g.
, 
A.
 
L. Mechling 
Barge Lines
, 192 NLRB 1118 (1971). 
 
20
 
Prior to 
Oakwood Healthcare

f-

criticism from the Supreme Court in 
NLRB v. Kentucky River Comm
u-
nity
 
Care
, supra, 532 U.S. 706, and 
NLRB v. Healthcare & Retirement 
Corp. of America
, 511 U.S. 571 (1994).  In response to that criticism, 
the Board in 
Oakwood
 


le definitions that fit 
both the language of Section 2(11) and the overall intent of the prov
i-

i-

c-
countability element in 


r-
mance of the task by the other, such that some adverse consequence 
may befall the one providing the oversight if the tasks performed by the
 


392, citing 
NLRB v. KDFW
-
TV, Inc
., 790 F.2d 1273, 1278 (5th Cir. 1986).
 
Healthcare
 
would ignore the significant doctrinal d
eve
l-

21
 
 
 
Even if the pre
-
Oakwood
 
tugboat cases involving the 
supervisory status of mates and pilots were not eclipsed 
by 
Oakwood Healthcare
 
and subsequent decisions, those 
cases are distinguishable on their facts.  In each 
of those 
cases, the mates and pilots oversaw meaningfully larger 
crews than the crews here.  See 
Ingram I,
 
supra (two 
engineers and four deckhands); 
Bernhardt Bros
.
,
 
supra 
(same); 
Ingram II
 
(one or two engineers and four to six 
deckhands); 
Alter Barge Line
s,
 
supra (at least two dec
k-
hands).
22
  
A mate overseeing a crew that includes more 
than one deckhand or engineer must exercise greater di
s-
cretion in deciding which deckhand to choose in a given 
situation or which engineer to call on in the case of an 
engine 
failure.  In addition, while not dispositive, we 

p-
tain and the mate were supervisors, there would be a r
a-
tio of one supervisor to each employee aboard the vessel 
here, which hardly seems likely in cir
cumstances where 
captains have testified that everyone on board, including 
the deckhand, generally knows what they are supposed to 

23
 
As in 
Entergy,
 
we have applied
 
the 
Oakwood 
Healthcare
 
framework of analysis to the specific f
acts of 
this case.  We have found, as we explained above, that 
the Employer has failed in its effort to establish superv
i-
sory status under Oakwood.  
 
The Regional Director offered the parties the oppo
r-
tunity to reopen the record or submit supplemental brie
fs 

changed circumstances.  As set forth above in fn. 1, 
                                        
        
 
21
 
See also 
Frenchtown Acquisition Co. v. NLRB
, supra, 683 F.3d at 
305 fn. 2, in which the court found that the employer had impr
operly 


court always found nurses working in nursing homes to be supervisors.  

case, all of these cases were decid
ed before the Supreme Court rejected 

employer
 
bears the burden of 

Jochims v. NLRB,
 
480 F.3d 
1161, 1168 (D.C. Cir. 2007), the court stated that
 

superv
isor is a highly fact
-

t-
ing certain classes of jobs as always or never supervisory are generally 

683 F.3d at 305 fn. 2.
 
22
 

American Commercial Barge Line
, supra,
 
does not s
pecifically state how many deckhands worked on the vessels 

captain) and a pilot who alternate their duties in 6
-
hour shifts to steer 
the boat, an engineer and his assistant who maintai
n the engine and 
operating parts, a mate or lead deckhand who directs the work of the 

larger than that in the instant case.  Similarly, the crews in 
Marquette 
Transportation/Bluegrass Mar
ine
, supra, 346 NLRB 543, and 
Amer
i-
can River Transportation Co
., supra, 347 NLRB 925, were larger than 
the crews at issue in this case.  
 
23
 
Second Supplemental Decision on Remand fn. 16.
 
 BRUSCO TUG 
&
 
BARGE
,
 
INC
.
 
495
 
however, the Employer declined the invitation, maintai
n-

s-
sure that a complete record has been
 

we agree that the Regional Director has a responsibility 
to assure that a representation hearing results in a co
m-
plete record, the Employer errs in its insistence that the 
Regional Director must decide on behalf of the parties 
whether a r
ecord should be supplemented in light of 
changed Board law.  Rather, determining whether to 
supplement a record is a strategic decision to be made by 
the parties themselves.  Here, the Employer, the party 
with the burden to show supervisory status in this 
case, 
elected not to supplement the record based on its belief 
that the preexisting record demonstrated accountability 
as required by 
Oakwood Healthcare
.  For the reasons 
fully discussed above, however, we have determined 
otherwise.
 
III
.
 
CONCLUSION
 
In sum,
 

-
intensive 

24
 
we find, based on the discrete facts of this 
case as they are set forth in the record, that the Employer 
failed to establish supervisory status on the basis of a
s-
signment or responsible direction. 
 
Accordingly, we a
f-

a-
tes at issue here are not supervisors within the meaning 
of Section 2(11) of the Act.  
 
ORDER
 
I
T IS ORDERED
 

Supplemental Decision on Remand is af
firmed, and that 
this matter is remanded to the Regional Director for fu
r-
ther appropriate action.
 
 
M
EMBER 
H
AYES
, dissenting
.
 
Contrary to my colleagues, I would find that the tu
g-
boat mates are statutory supervisors under both 
Oakwood 
Healthcare, Inc.,
 
348 N
LRB 686
 
(2006), and 
50
 
years of 
Board and circuit court precedent finding that mates and 
pilots with authority similar to theirs are supervisors. The 
Employer established that the mates assign and respons
i-
bly direct crewmembers and have complete authority 

mates are licensed officers entitled under 
F
ederal law to 
exact obedience from crewmembers under them.  Their 
supervisory status is clear.
 
I
.
 
THE MATES ASSIGN ENG
INEERS TO OVERTIME A
ND 
DECKHANDS
 
TO 
SIGNIFICANT OVERALL 
DUTIES
 
An individual is a supervisor under Section 2(11) of 
the Act if he or she possesses at least one of the superv
i-
sory indicia set forth in that statutory provision, holds 
                                        
        
 
24
 
Frenchtown Acquisition Co. v. NLRB
, 683 F.3d at 305 fn. 2.
 
that authority in the interest of the employer, and exe
r-
cise
s it using independent judgment.  
Oakwood 
Healthcare, 
348 NLRB at 687.  Among those indicia is 
the authority to assign.  In 
Oakwood,
 
the Board defined 

appointing an employee to a time, such as a sh
ift or an 
overtime period; or giving significant overall duties to an 
employee.  Id. at 689.  And to exercise 
independent 
judgment
, an individual must act free of the control of 
others and form an opinion or evaluation by discerning 
and comparing data, and
 
with a degree of discretion that 

As shown below, the Employer met its burden of demo
n-
strating that its mates assign employees, and exercise 
independent judgment in doing so, as 
Oakwood
 
defines 
th
ose terms. 
 
The mates assign the engineer to overtime when they 
determine that a mechanical issue with the tugboat r
e-

is offshift. They exercise independent judgment when 
they determine whether a mech
anical issue is urgent 
enough to rouse the engineer to fix it on the spot, or 
whether it can wait until his regular shift.  Contrary to 

Oakwood
 
does not limit i
n-
dependent judgment in assigning employees to determi
n-
ing who among 
various employees will do a particular 
job. The decision to make an assignment in itself may 
require significant discretion. Thus, in 
Oakwood
, the 
Board said that 

s-
sional judgment that a particular patient requires a cer
tain 


patient or responsibly directs that employee in carrying 

see also id. at 
693

694 (stating that even 
where policies dictate how to 

r-
mine whether an emergency exists evidences indepen
d-
ent judgment). 
 
Here, Captain 
Richard 
Nordstrom testified that if the 

 
not 

i-
neer and require that he work overtime. James Barton, 
who has worked as both master and mate, testified that 

several examples where he migh
t decide to do so, such as 

s-
sure is starting to drop. The mate has discretion to decide 
whether to wait for the engineer to begin his shift and 
deal with the situation then, or to require that the en
g
i-
neer deal with the issue immediately. The mate must 
evaluate the urgency of the situation and the potential 
consequences to the cargo and crew of delay, and ba
l-
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
496
 
ance those considerations with the financial and regulat
o-
ry consequences of requiring the engi
neer to work ove
r-

implicates regulations limiting crew to 12
-
hour wor
k-
days. Having chosen to rouse the engineer, the mate also 
has authority to decide whether to require the engineer to 
repair the proble
m on the spot (and accrue more ove
r-


negate his authority, as it is uncontroverted that the mate 

Will
iam 

during his watch. In sum, the mate assigns work to the 
engineer, and his
 
discretion to determine whether and 
when to require (or permit) overtime involves the exe
r-
cise of independent judgment under
 
Oakwood
.
 
The mates also assign deckhands to significant overall 
duties

such as cooking, painting, and working on the 
barge

and exercise independent judgment in doing so. 
The Court of Appeals for the District of Columbia re
c-
ognized as much when it expresse
d skepticism of the 

obvious choices and thus do not require independent 
judgment. 
Brusco Tug & Barge Co. v. NLRB,
 
247 F.3d 
273, 278


n-
ments are based on asse

which is precisely what 
Oakwood
 
requires. 
Oakwood 
does not require that a choice be particularly difficult, or 
hold that a supervisor is no longer a supervisor once he 

assign them to appropriate jobs.  My colleagues find the 
evidence insufficient to demonstrate that mates have the 
authority to assign deckhands to overall duties.  They 
dismiss the above examples as merely hypothetical. I 
disagree. Captain 
Shawn 
Sarff test
ified quite specifically 
concerning these assignments. See 
Brusco,
 
supra, 247 
F.3d at 278.  Based on his testimony, the Regional Dire
c-
tor in the initial Decision and Direction of Election found 
that mates do assign deckhands. Applying 
Oakwood,
 
I 
agree with
 

and as stated above additionally find that the mates exe
r-
cise independent judgment.
 
II
.
 
THE MATES RESPONSIBL
Y DIRECT DECKH
ANDS USING 
INDEPENDENT JUDGMENT
 
Another indicium of supervisory status under Section 
2(11) is the authority responsibly to direct employees. 
The Board in 
Oakwood
 


and the authority to instruct those employees as to what 
needs to be done and who will p
erform such tasks. 348 
NLRB at 691. F

r-
son directing and performing the oversight of the e
m-
ployee must be accountable for the performance of the 
task by the other. Id. at 691

692.   
 
Here, for 12 hours out of every 24
 
hours
, the mate is 
responsible for the vessel, tow, and crew and has the 
same duties and obligations as the captain. Captain Sarff 


of the 



has discretion to determine what needs to be acco
m-

1
 
The mates are 
in charge of the crew in emergencies and direct them in 
emergency drills. The mates also direct the crew 
throughout docking procedures, making up the barge, 
and changing the tow length.  In directing deckhands 
through the docking process know

mates weigh such exigencies as the weather, the size of 

number of lines to be tied and where they will be tied. If 
the barge must be towed to the dock, the mate and dec
k-
hand board an 
assist boat that takes them to the barge, 
where the mate issues instructions to the deckhand (and 


which the Board has consistently found 
supervisory. 
Brusco,
 
supra, 247 F.3d at 277 (citing 
Bernhardt Bros. 
Tugboat Service
,
 
142 NLRB 851, 854 (1963)
 
(finding 
pilots are supervisors w
here they direct crew in conne
c-
tion with the tow, the lookout, and the amount of power 
needed, and are responsible for the tow), enfd. 
328 F.2d 
757 
(7th Cir. 1964)
; 
Masters, Mates & Pilots Local 28 
(Ingram Barge Co.)
,
 
136 NLRB 1175, 1203 (1962) 
(fin
d
ing mates are supervisors where they direct dec
k-
hands during locking and docking operations, which r
e-
quire obedience for the protection of person and pro
pe
r-
ty), enfd. 321 F.2d 376 (D.C. Cir. 1963)); see also 
Ma
r-
quette Transportation
/
Bluegrass
 
Marine
, 
346 NLRB 
543, 551 (2006) (finding pilots to be supervisors where 
pilot is the sole person in charge and is the highest level 
official on duty when on watch, w
ith authority to nav
i-
gate the vessel and barges, reprioritize work, and order 
employees to stand lookout, tie and untie barges, assist in 
the making of locks, and do all that is necessary for the 
                                        
        
 
1
 
It is 

next 

s-

Escandon v. Pan American Foreign Corp
., 12 F. Supp. 1006, 1007 
(D. Tex. 1935), affd
.
 
88 F.2d 276 (5
th
 
Cir. 1937). My 

n-



whenever important decis


 
 BRUSCO TUG 
&
 
BARGE
,
 
INC
.
 
497
 
safe navigation of the vessel); 
American Commercial 
Barge Li
ne Co
.
,
 
337 NLRB 1070, 1071 (2002)
 
(finding 
pilots to be supervisors where pilot is sole wheelhouse 
official responsible for the safety of the vessel, crew, and 
cargo during his watch)
. 
 

on his watch 
and his direction of the crew in making the 
barge, docking, and performing other tasks require ind
e-
pendent judgment.  As in 
Ingram Barge,
 
supra, 
the m
a-

factors, many of them unforeseeable, which do not pe
r-


t]he most cursory appraisal of 
the swift on
-
the
-
spot judgments of pilots and mates and 
the orders given pursuant thereto while maneuvering 
[tows] in the face of unpredicta
ble winds, currents, and 
weather conditions reduces to sheer implausibility any 
characterization of such judgments and orders as ro
u-

Marquette Transportation,
 
346 NLRB 
at 552 (various hazards require use of independent jud
g-
ment while di
recting crew), citing 
Bernhardt Bros.
 
and 
Ingram Barge, 
above. The mates here exercise the same 
discretion as did the mates and pilots in the above
-
cited 
cases. Contrary to my colleagues, 
Oakwood
 
did not so 

iffe
r-
ent result here.  Indeed, in 
Marquette Transportation
 
the 

g-
ment, which was substantively identical to the analysis in 
Oakwood
.  346 NLRB at 550

552.
2
 
In finding no ind
e-
pendent judgment, my colleague
s cite testimony that the 
Employer tries to make work such as docking and ma
k-

i-
mize hazards.
3
 
They seize upon the lay use of the word 

i-
mony establi

anything but routine as that word is used in Section 2(11) 
of the Act.  But the Board has been down this road many 
times and has consistently found that direction similar to 
that which the mates exercise here 
requires a high level 

u-
                                        
        
 
2
 
Also contrary to my colleagues, ample evidence indicates that m
a-
tes may direct more than one deckhand. James Richard Barton testified 
extensively about a 2
-
1/2
-
month voyage during which, as a mate, 
he 
directed two crewmembers.
 
3
 
I recognize that my colleagues do not expressly pass on whether 
the mates exercise independent judgment in directing deckhands.  But 

acknowledge that the mates assi
gn deckhands to various tasks in co
n-
nection with docking and making up a tow, and then find that those 
assignments do not demonstrate independent judgment.  Since those 
task assignments constitute direction, the majority does, in fact, pass on 
the issue of
 
whether mates exercise independent judgment in directing 
deckhands.    
 
lar operation is performed again and again, it does not 

Sun Refining & 
Marketing Co.,
 
301 NLRB 642, 649 (1991) (hazardous 
operations at s
ea require constant monitoring and a
c-
countability due to constantly changing conditions); see 
Spentonbush/Red Star Co
s.
 
v. NLRB, 
106 F.3d 484, 491

492 (2d Cir. 1997).  I find that the Employer has shown 
that its mates use independent judgment in directing 
the 
deckhands.
 
 

c-
countability, the authority the mates possess and exercise 
on the back watch, and 
F
ederal maritime law establish 
that the mates are accountable for their direction of the 
deckhands. Unl
ike my colleagues, I do not dismiss as 
conclusory testimony 

and the mates
 
are 

testimony and evidence 
indicating that the  mates are 
accountable, both for their own actions and, unde
r 
F
ede
r-
al law, for the actions of their crew.  As Captain Sarff 
testified, the captain does not bear responsibility for what 
occurs when he is asleep and the mate is in control of the 

i-


duty 12 hours each day, during the better part of which 
he is asleep. I cannot subscribe to the notion that no s
u-
pervisor is on duty for fully half of a 
30
-
day voyage to
w-
ing client cargo along the Pacific coast, c
onsidering the 

a-
bility for the safety of the cargo and crew.  But more 
dispositive to the issue of accountability is the fact that 
the mates are licensed officers of the vessel, and 
F
ederal 
law requires
 
crewmembers to obey their orders. 
NLRB v. 
Delaware
-
New Jersey Ferry Co.,
 
128 F.2d 130, 137 (3d 
Cir. 1942) (citing 
Southern Steamship Co
.
 
v. NLRB,
 
316 
U.S. 31, 39 (1942)). 

by a deckhand to obey the orders of a licensed s

officer is greater than that of a worker at a bench in a 
factory to obey the direction of his foreman. If the latter 
refused obedience he would be insubordinate, but if the 
sailor refused obedience he would be mutinous if his act 
occurred upon waters
 
within the admiralty jurisdiction of 

F
ederal law requires ob
e-
dience, the officer giving legally binding orders must be 
accountable for the consequences of those orders.
4
  
 
                                        
        
 
4
 
See also 
Marquette Transportation
, above, 346 NLRB at 550 (fin
d-
ing that pilot is answerable for mishaps with tug and tow while it is 

is subject to Coast Guard 

mates responsibly direct deckhands principally relies on their authority 
under 
F

under maritime l
aw probative on the issue of their accountability, my 
finding that they possess the authority to responsibly direct deckhands 
relies on my entire analysis, set forth above.     
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
498
 
Finally, my colleagues say that Oakwood set out a n
ew 
standard and that our prior tugboat cases are of limited 
precedential value. Yet our tugboat cases are not inco
n-
sistent with 

 
principles, even if they do not 
use the same terminology. And nothing in 
Oakwood
 
su
g-
gests that the Board contemplated 
that it was sweepingly 
overruling 50 years of precedent establishing the supe
r-
visory status of tugboat pilots and mates whose duties 
and powers were identical to those of the mates here, and 
whose authority flows from 
F
ederal maritime law and is 
of an enti
rely different nature than that of putative supe
r-
visors in a hospital or on a shop floor.  That being said, 
the mates here assign and responsibly direct the crew 
with independent judgment as those terms are defined in 
Oakwood
.  Accordingly, I find that the
y are supervisors 

opinion.
5
 
                                        
        
 
5
 
I dissented from the decisions in 
Entergy Mississippi
, Inc.
, 357 
NLRB 
2150
 
(
2011), and 
G4S Regulated Security
 
Solutions
, 358 NLRB 
170
1
 
(2012), cited by my colleagues.
 
 
